Title: From Louisa Catherine Johnson Adams to John Adams, 18 September 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Quincy 18 Septr. 1824
				
				I write you a few lines my dear John in answer to yours which I received last night merely to say we are all well and your Grandfather better but we are so immerced in dinners and partys that my head is perfectly turned—Give my love to Johnson (Hellen), and tell him not to grieve—for I am glad the connection has failed as there is something in the conduct of all parties not altogether consonant to my idea’s of propriety and I do not think much prospect of happiness could be anticipated in a marriage formed under such disagreeable auspices—The young Ladies age does not sanction or warrant such conduct and I confess I can only view it in one light—The great question looks very black so that I am very glad to hear that the Mill goes well—Our finances are in such bad order this way it will require a large portion of Grist to bring us up—Mr. & Mrs. Sullivan go to Washington next week—Mr. Webster is gone on a journey!! and so is Mr. Otis—I return to Borden Town the first of October and shall expect you there to fetch me the sixth—You had better take the Carriage as far as Baltimore and leave it for me to return in to the City—Charles has been quite sick. Who is Miss Denison to be married to?—Do not be affronted but I beg you will attend a little more to Orthography—You write so fast that errors of this kind are natural—but you may acquire a bad habit before you are aware of the danger—God Bless you give my love to your Aunts and tell them I have had a Letter from your Uncle who was to leave New Orleans on the fifteenth of August—and may be expected hourly—I hope your Wedding will be a gay one Ever your’s
				
					L. C. A.
				
				
			